Opinion issued February 9, 2004












                                                      
  
In The
Court of Appeals
For The
First District of Texas




NO. 01-03-01191-CV




IN RE COMPAQ COMPUTER CORP. & HEWLETT-PACKARD CO.,
Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM  OPINION

          Relators, Compaq Computer Corp. and Hewlett-Packard Co., complain of the
trial court’s
 order compelling production of certain discovery materials for which
relators asserted the attorney-client privilege or the protection of the work-product
doctrine.
          We deny the petition for writ of mandamus, and we lift our order of stay.
          It is so ORDERED.
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Keyes.